El Juez PjresjdeNte Se. del Tobo,
emitió la opinión del tribunal.
Se imputó al acusado la comisión de un delito de ataque con intención de cometer violación. Se señaló la vista y en el propio día señalado el acusado pidió a la corte que la suspendiera porque estaban ausentes dos testigos suyos que iban a declarar que el día a que se refiere la acusación el acusado se hallaba trabajando con ellos en un sitio muy distante del en que se alega que ocurrió el acto delictivo. La corte no accedió. Comenzó el juicio. Se practicó la prueba del Fiscal. El acusado solicitó que el jurado ins-peccionara el sitio de la ocurrencia. El juez dijo al ju-rado que a su juicio no debía acordarse la inspección pero que dejaba el caso a la decisión del jurado y éste por su propio acuerdo decidió que no era necesaria la inspección. El acusado solicitó entonces de la corte que instruyera al ju-rado en el sentido de rendir un veredicto de absolución, por no haberse corroborado la declaración de la ofendida. Ne-góse la corte y sometió el caso al jurado, con instrucciones, para que lo juzgara en su totalidad y rindiera el veredicto que estimara procedente. Una de las instrucciones, dice así:
“Si por el resultado de la prueba practicada ustedes creen que el acusado trató de echar al suelo a esta mujer con la intención de violarla debeis traer ún veredicto de culpable por el delito de ataque con intención de cometer violación. Si la evidencia introducida es para un delito de acometimiento y agresión grave, por ejemplo si *714el acusado quería darle un pescozón a esta mujer o se proponía ven-garse de su marido, debeis traer un veredicto de acometimiento y agresión grave pues la presunta agredida es una mujer. Si Uds. creen que no se ba cometido ninguno de los dos delitos entonces de-beis traer un veredicto de no culpable. Si teneis duda razonable de que se ba cometido delito alguno, entonces es vuestro deber dar al acusado el beneficio de la duda y debeis traer un veredicto de no culpable.”
El jurado finalmente rindió un veredicto de culpable de acometimiento y agresión grave. Pidió el acusado un nuevo juicio, que le fué negado. Y la corte dictó sentencia conde-nando al acusado a sufrir dos años de cárcel. El acusado interpuso entonces el presente recurso de apelación contra la resolución denegatoria del nuevo juicio y contra la sentencia. En su alegato señala la comisión de seis errores y los dis-cute. Al tratar del error error cometido por la corte al ins-truir al jurado en el sentido de que podía rendir un veredicto de acometimiento y agresión grave, dice:
“Entendemos que esta instrucción es errónea, porque por ella los señores Jurados ban podido creer, como parece que creyeron, que la circunstancia de ser la agredida una mujer era por sí sola suficiente para determinar y calificar de grave la agresión.
“Nada se dijo al Jurado con respecto a la edad del acusado, ele-mento esencial en el delito de acometimiento y agresión grave, cuando' el agresor es un varón adulto y la agredida una mujer. Este elemento, ba dicho esta I-Ion. Corte Suprema, debe quedar estable-cido por la prueba, sin que exista la presunción de que la corte (o el Jurado) juzgó la edad por la apariencia del acusado. (El Pueblo v. Ortiz, 29 D. P. R. 501.)”
Hay algo en el alegato del apelante que creemos conve-niente transcribir:
“Y nos parece oportuno hacer constar, que no es nuestro propó-sito, ahora, solicitar y obtener de esta Hon. Corte Suprema la cele-bración de un nuevo juicio, ya que esto sería exponer al acusado a que lo pudieran declarar culpable de un delito más grave; pero, de *715todos modos, habiendo el Jurado rendido nn veredicto nulo, el cual fué aceptado por la corte de distrito, la sentencia que se fundó en ese veredicto es también nula y, por tanto, procede la absolución del acusado; a menos que esta Hon. Corte Suprema usara de su fa-cultad para corregir la sentencia y ajustarla a la prueba, proce-diendo entonces a declarar culpable al acusado, de un delito de aco-metimiento y agresión simple, imponiendo la pena con arreglo a derecho.”
En cuanto a la suspensión del juicio, bastará decir que las circunstancias en que fué negada no revelan abuso de dis-creción por parte de la corte, y en cuanto a la inspección ocular, que el jurado finalmente resolvió por sí mismo. No se demostró ante el jurado, ni se ha demostrado ante nosotros, que fuera dicha inspección absolutamente necesaria. Nada indica que la corte abusara de la discreción de que tam-bién está investida en tales casos.
La- instrucción de. la corte en relación con el delito de acometimiento y agresión, es, sin duda alguna, deficiente. Debió referirse a la edad del acusado, pero éste no objetó, ni pidió que la instrucción fuera completada. Además, estu-diada la evidencia encuéntrase en ella base suficiente para considerar culpable al acusado del delito más grave que se le imputó, siendo por tanto, la instrucción y el veredicto, fa-vorables al mismo. El Pueblo v. Figueroa, 16 D. P. R. 373; El Pueblo v. Solares, 19 D. P. R. 145.
A virtud de lo expuesto, no habiéndose cometido error perjudicial alguno, debe declararse sin lugar el recurso y. con-firmarse la sentencia apelada.
Confirmada la resolución negando nuevo 'jui-cio y la sentencia..
Jueces concurrentes: Sres. Asociados Wolf, Aldrey, - Hutchison y Franco Soto.